IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                    July 26, 2011 Session

              STATE OF TENNESSEE v. JAVIS MONTELL DEAN

                Direct Appeal from the Circuit Court for Blount County
                        No. C-16946 David R. Duggan, Judge




                No. E2010-02429-CCA-R3-CD - Filed December 21, 2011


The Defendant, Javis Montell Dean, pled guilty to possession of a schedule II controlled
substance with intent to sell, a Class B felony, and introduction of contraband into a penal
facility, a Class C felony. The trial court sentenced him to an effective sentence of eight
years and ordered that the Defendant serve one year incarcerated and serve the remainder in
the community corrections program. As part of the Defendant’s pleas, he reserved a certified
question of law challenging the trial court’s denial of his motion to suppress. After
reviewing the record, the parties’ briefs, and applicable law, we conclude that the trial court
did not err when it denied the Defendant’s motion to suppress. Accordingly, we affirm the
Defendant’s convictions.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which and C AMILLE R.
M CM ULLEN, J., joined. J.C. M CL IN, J., not participating.1

Robert L. Vogel (on appeal), Karmen Waters (at trial), Knoxville, Tennessee, and Charles
Carpenter (at trial), Maryville, Tennessee, for the appellant, Javis Montell Dean.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilber, Assistant Attorney
General; Michael L. Flynn, District Attorney General; and Matthew Dunn and Kathy
Aslinger, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                           OPINION



       1
        The Honorable J.C. McLin died September 3, 2011, and did not participate in this opinion. We
acknowledge his faithful service to this Court.
                                 I. Facts and Background

      The Blount County Grand Jury indicted the Defendant on December 3, 2007, for
possession of more than twenty-six grams of cocaine with the intent to sell or deliver, a Class
B felony, and introduction of contraband into a penal facility, a Class C felony. The
Defendant filed motions to suppress the evidence on August 28, 2007, and July 2, 2009.

        The trial court held a hearing on the motions to suppress on August 13, 2009. At the
hearing, the parties stipulated that the search warrant was defective due to a clerical error.
The parties then presented the following evidence at the suppression hearing: Chad Simpson
with the Maryville Police Department Drug Task Force identified the Defendant and testified
that he encountered the Defendant on August 3, 2007, while investigating Da’mon Watson.
Police had been investigating Watson “[o]ff and on for several years.” The task force
arranged for a confidential informant, whom police had used in previous controlled
purchases, to call Watson about selling and delivering to the informant more than four ounces
of crack cocaine. The confidential informant had informed the task force that Watson sold
crack cocaine in and around the Hall community, and, while the informant knew Watson, he
had never personally purchased cocaine from him. The task force verified that the
information that the confidential informant provided them was correct and reliable.

       Officer Simpson testified he obtained a search warrant, which a judge signed on
August 3, 2007. He intended to execute the search warrant on August 3, and, in preparation
of executing the warrant, he placed surveillance on Watson’s residence. In an effort to
ensure that Watson was present at the time of the search, the officers had the confidential
informant arrange for the drug transaction to occur at the residence.

       Officer Simpson was present when the informant called Watson, and he said that
police recorded the phone call. When Officer Simpson went to get the warrant, Special
Agent Rich Calcagno of the Federal Bureau of Investigation (FBI) remained with the
confidential informant, who was making additional phone calls to Watson. Watson said that
he would meet the informant at the residence and sell him the desired amount of crack
cocaine. Officers Matt McKinnis and Jason Ewing surveilled the residence while Officer
Simpson went to get the warrant.

       While Officer Simpson was getting the warrant, Watson arrived at his residence with
the Defendant. Watson and the Defendant eventually exited the residence and got into a
vehicle, with the Defendant driving. When Officer Simpson returned, the Defendant and
Watson were still on the premises but had begun to back out of the driveway. Officers took
the Defendant and Watson into custody and executed the search warrant. They brought

                                              -2-
Watson inside the residence, while the Defendant remained outside. They searched the
Defendant and brought him to the jail. When the police officers searched Watson’s
residence, they found 92.6 grams of crack cocaine.

       On cross-examination, Officer Simpson testified that the search warrant identified an
address for officers to search and Andrea Watson or Da’mon Watson as the persons to
search. The police officers went to the residence with the intent to observe a controlled
purchase involving Watson.

       To Officer Simpson’s knowledge, the Defendant was not a property holder, nor did
he have a property interest in the residence. The confidential informant’s information was
specific to Watson and did not include any information about the Defendant or his
involvement in the purchase. Officer Simpson intended to arrest Watson in the controlled
purchase. Officer Smith said that, at some point, Watson reentered the residence while the
Defendant remained in the vehicle.

        Officer Simpson said that police officers believed that the Defendant was involved
in the sale or receipt of drugs, so they took him into custody for investigation. Deputy Terry
Orr transported the Defendant to the jail. Before transporting him, Deputy Orr did a “pat-
down” search of the Defendant that did not produce anything noteworthy.

       Chad Bailey with the Blount County Sheriff’s Office Correction Division, testified
that he encountered the Defendant on August 3, 2007, when police brought him in under
investigation and requested a search. Officer Bailey had asked the Defendant whether he had
anything illegal on him, and the Defendant initially told him that he did not. The police
officers repeatedly asked him if he had anything illegal on him while in the pat-down room
and again while he was in the shower-out area. The Defendant ultimately changed his mind
and handed the officers a small amount of what appeared to be crack cocaine that he had
retrieved from the opening near his anus. The officers again asked him if he had anything
else on his person, and the Defendant said that he did not. However, the officers found and
retrieved another bag of what appeared to be crack cocaine that was sticking out of the
Defendant’s anus.

       In denying the Defendant’s motion to suppress, the trial court found that the
Defendant was not a transient visitor to Watson’s residence and that, even if he were, his
detention was justified because it was based on more than his mere presence at the place
police officers were to search. The trial court further found that law enforcement properly
made a warrantless search of the Defendant because they had probable cause to believe that
he committed a felony.



                                             -3-
       Following the trial court’s denial of the motion to suppress, the Defendant pled guilty
but reserved two certified questions for our review pursuant to Tennessee Rule of Criminal
Procedure 37.
                                         II. Analysis

                           A. Reservation of Certified Question

        The State contends that the Defendant failed to properly reserve either of the two
certified questions of law that are the subject of this appeal. According to the State, “[t]he
judgments and the referenced document containing the purported certified questions do not
reflect that the questions were expressly reserved with the consent of the State or the trial
court, they do not reflect that the [D]efendant, the State, and the trial court are of the opinion
that the certified question is dispositive of this case.” The State further argues that the
second certified question does not clearly identify the scope and limits of the issue reserved.

       Tennessee Rule of Criminal Procedure 37(b)(2)(A) allows for an appeal from any
order or judgment on a plea of guilty or nolo contendere if the defendant reserves the right
to appeal a certified question of law that is dispositive of the case, so long as the following
four requirements are met:

       (I) the judgment of conviction or other document to which such judgment refers that
       is filed before the notice of appeal, contains a statement of the certified question of
       law that the defendant reserved for appellate review;
       (ii) the question of law is stated in the judgment or document so as to identify
       clearly the scope and limits of the legal issue reserved;
       (iii) the judgment or document reflects that the certified question was expressly
       reserved with the consent of the state and the trial court; and
       (iv) the judgment or document reflects that the defendant, the state, and the
       trial court are of the opinion that the certified question is dispositive of the
       case[.]

Tenn. R. Crim. P. 37(b)(2)(A).

        The Tennessee Supreme Court clearly outlined the requirements for reserving a
certified question of law in State v. Preston:

       Regardless of what has appeared in prior petitions, orders, colloquy in open
       court or otherwise, the final order or judgment from which the time begins to
       run to pursue a T.R.A.P. 3 appeal must contain a statement of the dispositive
       certified question of law reserved by defendant for appellate review and the

                                               -4-
        question of law must be stated so as to clearly identify the scope and the limits
of the legal issue reserved. For example, where questions of law involve the validity of
searches and the admissibility of statements and confessions, etc., the reasons relied upon by
defendant in the trial court at the suppression hearing must be identified in the statement of
the certified question of law and review by the appellate courts will be limited to those
passed upon by the trial judge and stated in the certified question, absent a constitutional
requirement otherwise. Without an explicit statement of the certified question, neither the
defendant, the State nor the trial judge can make a meaningful determination of whether the
issue sought to be reviewed is dispositive of the case. Most of the reported and unreported
cases seeking the limited appellate review pursuant to Tenn. R. Crim. P. 37 have been
dismissed because the certified question was not dispositive. Also, the order must state that
the certified question was expressly reserved as part of a plea agreement, that the State and
the trial judge consented to the reservation and that the State and the trial judge are of the
opinion that the question is dispositive of the case. Of course, the burden is on defendant to
see that these prerequisites are in the final order and that the record brought to the appellate
courts contains all of the proceedings below that bear upon whether the certified question of
law is dispositive and the merits of the question certified. No issue beyond the scope of the
certified question will be considered.

State v. Preston, 759 S.W.2d 647, 650 (Tenn. 1988). As the Tennessee Supreme Court
stressed, “Preston puts the burden of reserving, articulating, and identifying the issue upon
the defendant.” State v. Pendergrass 937 S.W.2d 834, 838 (Tenn. 1996).

         The judgment form for the possession of a schedule II controlled substance with intent
to sell conviction reflects that the Defendant expressly reserved, with the consent of the State
and the trial court, the right to appeal a certified question of law pursuant to Rule
37(b)(2)(A). It also provides that the State and the trial court are of the opinion that the
certified question is dispositive of the case. The Defendant attached the certified questions
to the judgment. The judgment for the introduction of contraband into a penal facility
conviction incorporates by reference the certified questions that the Defendant submitted on
the judgment form for the other conviction and attached to the judgments.

       The [D]efendant submitted the following as certified questions for our review:
       (1) Whether the trial court erred in denying the [D]efendant’s motion to
       suppress where:
             (a) the trial court held “the agents properly made a warrantless
             arrest of the [D]efendant, when they took him into custody for
             investigative questioning because the agents had probable cause
             to believe he committed a felony.”



                                              -5-
              (b) [t]he agents came to 826 Morse Street and came into contact
              with the [D]efendant based on a warrant dated July 10, 2006
              (c) [t]he search warrant authorized a search of Andrea Watson,
              Da[’m]on Watson, the residence at 826 Morse Street and any
              vehicles present at the time of the search under the control of
              Andrea and/or Da[’m]on Watson.
              (d) the court determined that the [D]efendant was not a transient
              visitor on 8-3-07 to Da’[m]on Watson’s residence at 826 Morse
              Street.

       (2) Whether the [D]efendant’s 5th and 6th amendment rights were violated
       before, during, and after he was taken into custody.

       Rule 37, as applicable to this case, permits us to review a certified question of law in
instances where the “other document to which [a] judgment refers that is filed before the
notice of appeal” otherwise satisfies the requirements of the rule. See State v. Irwin, 962
S.W.2d 477, 479 (Tenn. 1998) (acknowledging that a separate document that comports with
Rule 37 requirements will afford this court jurisdiction if the document is incorporated into
the judgment). The judgments of convictions in this case incorporate by reference the exhibit
filed contemporaneously with the judgments, the judgments reflect that the Defendant
expressly reserved the certified question with the consent of the State and the trial court, and
the judgments reflect that the Defendant, the State, and the trial court are of the opinion that
the certified question is dispositive of the case.

        Regarding the requirement that the question of law is stated in the judgment or
document so as to identify clearly the scope and limits of the legal issue reserved, the
Defendant stated the first certified question so as to identify clearly the scope and limits of
the legal issue reserved. The second question, however, does not clearly identify the scope
and limits of the issue reserved. The second question, “[w]hether the [D]efendant’s 5th and
6th amendment rights were violated before, during, and after he was taken into custody” is
overly broad. This overly broad question violates the requirements announced by the
Supreme Court in Preston. The question is not only general, but it also does not clearly
identify the reasons upon which the Defendant relied at the suppression hearing. The
Defendant has failed to properly identify the scope and limits of the issue reserved in his
second certified questions of law. Accordingly, we will address the Defendant’s first
certified question, but we conclude he did not properly preserve the second question,
regarding the violation of the Defendant’s Fifth and Sixth Amendment rights, for appeal.

                                   B. Motion to Suppress



                                              -6-
        The Defendant contends that the trial court erred when it denied his motion to
suppress because he was a “transient visitor” at the property and because the police officers
did not have probable cause to make a warrantless arrest of his person. The State responds
that the police officers’ warrantless search of the Defendant was lawful because a prudent
person would believe that police officers had probable cause to believe that the Defendant
had committed a felony and that the Defendant was not a transient visitor.

         We review this certified question under the same standard as an appeal from a
judgment denying a motion to suppress, although this case comes to us on appeal as a
certified question of law under Tenn. R. Crim. P. 37(b)(2). See State v. Nicholson, 188
S.W.3d 649, 656 (Tenn. 2006). “[A] trial court’s findings of fact in a suppression hearing
will be upheld unless the evidence preponderates otherwise.” State v. Odom, 928 S.W.2d 18,
23 (Tenn. 1996). Furthermore, although “[t]he party prevailing in the trial court is entitled
to the strongest legitimate view of the evidence adduced at the suppression hearing as well
as all reasonable and legitimate inferences that may be drawn from that evidence,” the burden
remains on the state to prove that a warrantless search was constitutionally permissible. Id.;
see also Nicholson, 188 S.W.3d at 656-57; State v. Henning, 975 S.W.2d 290, 298 (Tenn.
1998). We review questions of law de novo. State v. Day, 263 S.W.3d 891, 900 (Tenn.
2008).

        In its written order denying the Defendant’s motion to suppress, the trial court made
the following specific findings of fact regarding the Defendant’s motion to suppress.
Considering our standard of review, we quote those findings from the trial court’s order,
herein.

              1. On August, 3, 2007, agents of the Fifth Judicial District Task Force
       obtained a search warrant to search the residence of Andrea Watson at 826
       Morse Street, Alcoa, Tennessee 37701, which sought to search said premises
       and the persons of Andrea Watson and/or Da’mon Watson for cocaine, crack
       cocaine, drug paraphernalia, monies from illegal drug sales, papers,
       documents, electronic documents, and evidence of dominion and control.

              2. The Defendant, Javis Montell Dean, was not the subject of the
       search warrant.

              3. The search warrant was obtained based upon Task Force agents
       having established probable cause for the issuance of the warrant based upon
       information obtained through a confidential informant including the placement
       of recorded telephone conversations through the confidential information with



                                             -7-
Da’mon Watson pertaining to the sale and purchase of drugs by the
confidential informant from Watson.

        4. Agents also engaged in surveillance of that residence and arranged,
through the confidential informant, for the informant to purchase drugs from
Watson, with the informant having arranged to meet Watson at 826 Morse
street on August 3, 2007 to purchase drugs. Agents were present when the
arrangement was made. Watson agreed to meet the confidential informant at
826 Morse Street to sell cocaine to the informant.

        5. Watson arrived at the residence as arranged. Agents were observing
the residence when Watson arrived.

      6. When Watson arrived at 826 Morse Street, he arrived as the
passenger in a car being driven by Defendant, Javis Montell Dean.

       7. Other agents who were obtaining the search warrant, and then
proceeded to the address to serve the warrant, were in communication with
agents on the scene while the events were unfolding.

       8. Upon their arrival at the address, both Watson and Defendant went
inside the residence, then came back outside and got back into Defendant’s
vehicle. Watson then went back inside the residence for a brief moment before
agents arrived on the scene with the search warrant and then proceeded to
execute the warrant. Agents secured both Watson and Defendant, and patted
them down, before searching the premises where 92.63 grams of crack cocaine
were located.

       9. Defendant was taken into custody for investigative questioning, and
was transported to the Blount County jail. Upon arrival at the jail Defendant
was searched, and crack cocaine was found on his person. The crack cocaine
was found on Defendant after correction officers with the Blount County
Sheriff[’s] Office asked Defendant if he had any illegal substances in his
possession. Defendant initially stated that he did not have any such substances
on his person, but then he subsequently handed over a small amount of crack
cocaine which he removed from his anus. Corrections officers then asked him
again if he had any additional illegal substances, and Defendant said that he
did not have any other substances in his possession. Corrections officers then
searched him and found that another bag was protruding from Defendant’s



                                      -8-
       anus, the bag was removed, and it contained crack cocaine. In total, Defendant
       was secreting 32 grams of crack cocaine in his anus.

             10. It is conceded that the search warrant which was issued, and then
       executed, for the search of the premises at 826 Morse Street, as well as for the
       persons of Andr[e]a Watson and Da’mon Watson, is defective.

              11. Defendant filed a motion to suppress which focuses upon a search
       allegedly being conducted with an illegal search warrant, and the motion sets
       forth numerous grounds upon which the warrant is defective. It is not in
       dispute, however, that the warrant was not issued for the search of Defendant,
       Javis Montell Dean, or his residence.

The trial court then made several conclusions of law, articulated more in depth below,
including that the Defendant was not a transient visitor to the property and that the police
officers properly made a warrantless arrest of the Defendant.

                                   1. Transient Visitor

        The Defendant contends he was a transient visitor at the property, noting that he
arrived while the property was under surveillance. See State v. Curtis, 964 S.W.2d 604, 612
(Tenn. Crim. App. 1997). The State counters that the legal definition of “transient visitor”
requires that one arrive at a premises while a search is in progress. Therefore, the State
contends, the Defendant did not meet the definition of transient visitor. With respect to this
issue, the trial court found:

              Defendant was not a person who simply arrived at the premises being
       searched who does not reside inside the dwelling or have a property interest in
       the dwelling, and who was not named in the search warrant as a party to be
       searched under color of the search warrant. See State v. Steel, 2007 Tenn.
       Crim. App. LEXIS 779 (2007); also see State v. Curtis, 964 S.W.2d 604
       (Tenn. Crim. App. 1997). Rather, Defendant is the person who drove Watson,
       who was the subject of the search warrant onto the premises in Defendant’s
       car, and for the purpose of an arranged drug sale and purchase. Even if,
       however, Defendant was a transient visitor, the Court finds that Defendant’s
       “detention was justified, as it was based on more than his mere presence at the
       place to be searched.” Steel at *28.




                                             -9-
       The Fourth Amendment to the United States Constitution protects against
unreasonable searches and seizures, and “article 1, section 7 [of the Tennessee Constitution]
is identical in intent and purpose with the Fourth Amendment.” State v. Downey, 945
S.W.2d 102, 106 (Tenn. 1997) (quoting Sneed v. State, 221 Tenn. 6, 423 S.W.2d 857, 860
(1968)). Under these provisions, a warrantless search or seizure is presumed unreasonable,
and evidence discovered as a result of such a search or seizure should be suppressed unless
the search or seizure was conducted pursuant to one of the narrowly defined exceptions to
the warrant requirement. State v. Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997).

       In Curtis, this Court stated that officers executing a search warrant may not detain and
search a transient visitor to the searched premises merely because of the visitor’s presence
on the premises. 964 S.W.2d at 612. The Court defined a “transient visitor” as:

       a person who (a) arrives at the premises being searched while the search is in
       progress, (b) does not reside inside the dwelling or have a property interest in
       the dwelling, and © is not named in the search warrant as a party to be
       searched under color of the search warrant.

Id. In this case, the trial court found that the Defendant was not a transient visitor. The
record shows that the task force police officers arranged to purchase drugs from Watson
through a confidential informant. The police officers and informant arranged for the
purchase location to be a house known to be used by Watson. After the drug buy was
arranged, police officers surveilled the premises while other police officers sought and
obtained a search warrant. While the premises were under surveillance, but before the
warrant was executed, Watson returned to the house close in time to the prearranged time at
which the drug buy was to occur. The Defendant drove Watson to the premises and entered
the premises, where they remained for a short time. He and Watson then exited the house
together, and got back into the Defendant’s vehicle. Watson then went back into the house,
and the officers arrived to conduct the search warrant while the Defendant was still seated
in his vehicle. This evidence supports the trial court’s finding that the Defendant did not
arrive at the premises while the search was in progress. He did not, therefore, meet the
definition of “transient visitor,” and he is not entitled to relief on this issue.

                                   2. Warrantless Search

        The Defendant next contends that his search did not meet the requirements necessary
to be justified as a search incident to a lawful arrest. He asserts that the custodial arrest was
not supported by probable cause. The State counters that police officers had probable cause
to arrest the Defendant and that their search was incident to a lawful arrest.



                                              -10-
       When deciding this issue, the trial court found:

       Agents properly made a warrantless arrest of Defendant, when they took him
       into custody for investigative questioning, because the agents had probable
       cause to believe that Defendant had committed a felony. Tenn. Code Ann. §
       40-7-103 (a)(2 and 3). This is not a case where officers failed to possess any
       information which linked Defendant with Watson, who was the subject of the
       search warrant. Rather, agents had arranged, through a confidential informant,
       for the informant to purchase cocaine from Watson at 826 Morse Street, at a
       specific date and time. Agents were surveilling the premises when Watson
       arrived at the designated, arranged time. When Watson arrived on the scene,
       he was a passenger in a car being driven by Defendant. Based upon those facts
       and circumstances within the agents’ knowledge, those facts and
       circumstances were sufficient to warrant a prudent person in believing that
       Defendant had committed an offense, and accordingly they had probable cause
       to take Defendant into custody and transport him to the jail for investigative
       questioning, and subsequently to search Defendant at the jail.

        Our analysis begins with the fundamental principle under our state and federal
constitutions that a warrantless search is presumed invalid and any evidence discovered as
a result is subject to suppression. State v. Day, 263 S.W.3d 891, 901 (Tenn. 2008); State v.
Berrios, 235 S.W.3d 99, 104 (Tenn. 2007). The Fourth Amendment to the Constitution of
the United States, applicable to the states as recognized in Mapp v. Ohio, 367 U.S. 643, 655
(1961), provides:

       The right of the people to be secure in their persons, houses, papers, and
       effects, against unreasonable searches and seizures, shall not be violated, and
       no Warrants shall issue, but upon probable cause, supported by Oath or
       affirmation, and particularly describing the place to be searched, and the
       persons or things to be seized.

Similarly, Article I, section 7 of the Tennessee Constitution provides:

       [T]he people shall be secure in their persons, houses, papers, and possessions,
       from unreasonable searches and seizures; and that general warrants, whereby
       an officer may be commanded to search suspected places, without evidence of
       the fact committed, or to seize any person or persons not named, whose
       offenses are not particularly described and supported by evidence, are
       dangerous to liberty and ought not to be granted.



                                            -11-
       There are, however, recognized exceptions to the warrant rule, and the warrantless
search of the Defendant’s person may be valid if the search falls within one of the
exceptions. Recognized exceptions to the rule include a search incident to a lawful arrest.
Day, 263 S.W.3d at 901 n.9. Our Supreme Court recently reminded us that this, and the
other exceptions to the rule, must remain “well-delineated,” “jealously and carefully drawn,”
and “narrowly” defined. State v. Ingram, 331 S.W.3d 746, 755 (Tenn. 2011) (citations
omitted).

        Courts have designated three categories of police-citizen interaction: (1) a full-scale
arrest, which must be supported by probable cause, see Brown v. Illinois, 422 U.S. 590, 598
(1975); State v. Ferrante, 269 S.W.3d 908, 913 (Tenn. 2008); (2) a brief investigatory
detention, which must be supported by reasonable suspicion of criminal activity, see Terry
v. Ohio, 392 U.S. 1, 27 (1968); State v. Williams, 185 S.W.3d 311, 315 (Tenn. 2006); and (3)
a brief police-citizen encounter that requires no objective justification, see Florida v. Bostick,
501 U.S. 429, 434 (1991); State v. Daniel, 12 S.W.3d 420, 424 (Tenn. 2000). The
Defendant’s case involves a full-scale arrest, and, thus, we must determine whether officers
had probable cause to arrest the Defendant.

        An arrest is “the taking, seizing, or detaining of the person of another, either by
touching or putting hands on him, or by any act which indicates an intention to take him into
custody.” West v. State, 425 S.W.2d 602, 605 (Tenn. 1968). A law enforcement officer may,
incident to a lawful arrest, search the person arrested and the immediate surrounding area.
See Chimel v. California, 395 U.S. 752, 762-63 (1969); State v. Crutcher, 989 S.W.2d 295,
300 (Tenn. 1999). A search incident to a lawful arrest is justified by the need to protect the
arresting officer and others from harm and the need to prevent the concealment or destruction
of evidence. See Knowles v. Iowa, 525 U.S. 113, 116 (1998); Crutcher, 989 S.W.2d at 300.

       In State v. Richards, our Supreme Court explained:

       In order to justify a warrantless search as incident to a lawful arrest, four
       conditions must be met: (1) the arresting officer must have probable cause to
       believe that the defendant had engaged or was engaging in illegal activity . .
       .; (2) the probable cause must attach to an offense for which a full custodial
       arrest is permitted—i.e., there must be statutory grounds for a warrantless
       arrest . . .; (3) the arrest must be consummated either prior to or
       contemporaneously with the search . . .; (4) the search must be incident to, not
       the cause of, the arrest.

286 S.W.3d 873, 878 (Tenn. 2009) (internal citations omitted).



                                              -12-
       As to the first requirement, “[w]hether probable cause is present depends upon
whether the facts and circumstances and reliable information known to the police officer at
the time of the arrest ‘were sufficient to warrant a prudent man in believing that the
[individual] had committed an offense.’” State v. Downey, 945 S.W.2d 102, 106 (Tenn.
1997) (quoting Beck v. Ohio, 379 U.S. 89, 91 (1964)). In the case under submission, police
officers arranged a drug purchase with a known drug dealer, Watson, through a confidential
informant. The drug purchase was to take place at Watson’s residence at an agreed time.
While police were conducting surveillance on the residence shortly before the agreed meeting
time, Watson arrived at the residence in a car driven by the Defendant. The Defendant and
Watson entered the residence and then left the residence together, both getting back into the
car together. Watson then went back into the house briefly, before additional police officers
arrived and executed the search warrant. We agree with the trial court that this information
was sufficient to warrant a prudent person believing that the Defendant had participated in
transport of drugs for the drug sale.

        As to the second requirement, Tennessee Code Annotated section 40-7-103(a)(3)
provides that a police officer may arrest a person without a warrant “[w]hen a felony has in
fact been committed, and the officer has reasonable cause for believing the person arrested
has committed the felony.” Because possessing cocaine or participating in the sale of
cocaine in any manner is a felony, the police officers’ probable cause attached to an offense
for which there existed grounds for a warrantless arrest. Finally, our review reflects that the
evidence does not preponderate against the trial court’s finding that the police officers
arrested the Defendant prior to the search and that the search was incident to the Defendant’s
arrest.

      We conclude the trial court did not err in finding the police officers’ search of the
Defendant was permissible under the search incident to a lawful arrest exception to the
warrant requirement. The trial court, therefore, properly denied the Defendant’s motion to
suppress.

                                      III. Conclusion

      Based on the above mentioned reasoning and authorities, we affirm the trial court’s
judgments.


                                                    ___________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE




                                             -13-